Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kirk Coombs (registration number: 63,249) on 04/22/2022.
In the claims, amend the claims as indicated below:
	1.	(Currently Amended) A system, comprising:
a processor; and
a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:
detect a particular change within cloud storage to an unstructured data object stored in the cloud storage;
identify a particular contextual attribute associated with the particular change to the unstructured data object; and
output an append-only tree-based log file to reflect the particular change and the particular contextual attribute in response to detecting the particular change, wherein the append-only tree-based log file reflects a previous change to the unstructured data object and a corresponding contextual attribute associated with the previous change, and wherein the particular change is stored as an event which identifies at least one of a location of the unstructured data object within the cloud storage or an account associated with the unstructured data object.
3.	(Cancelled) 
	9.	(Currently Amended) A method, comprising:
detecting a particular change within cloud storage to an unstructured data object stored in the cloud storage; 
identifying a particular contextual attribute associated with the particular change to the unstructured data object; and
storing information regarding the particular change in outputting an append-only tree-based log file, including at least a particular contextual attribute associated with to reflect the particular change and the particular contextual attribute in response to detecting the particular change, wherein the append-only tree-based log file reflects a previous change to the unstructured data object and a corresponding contextual attribute associated with the previous change, and wherein the particular change is stored as an event which identifies at least one of a location of the unstructured data object within the cloud storage or an account associated with the unstructured data object.
	15.(Cancelled) 
16.(Cancelled) 
17.(Cancelled) 
18. (Cancelled) 
19. (Cancelled) 
20. (Cancelled) 
			Allowable Subject Matter
Claims 1-2, 4-14, 21 and 22 are allowed (claims 3, 15-20 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“output an append-only tree-based log file to reflect the particular change and the particular contextual attribute in response to detecting the particular change, wherein the append-only tree-based log file reflects a previous change to the unstructured data object and a corresponding contextual attribute associated with the previous change, and wherein the particular change is stored as an event which identifies at least one of a location of the unstructured data object within the cloud storage or an account associated with the unstructured data object”.

The closest prior art, Seago et al (US 2014/0129698 A1), discloses similar features of an event detection regarding a cloud object (fig. 3, par. 0030). However, Seago et al do not explicitly teach:
“output an append-only tree-based log file to reflect the particular change and the particular contextual attribute in response to detecting the particular change, wherein the append-only tree-based log file reflects a previous change to the unstructured data object and a corresponding contextual attribute associated with the previous change, and wherein the particular change is stored as an event which identifies at least one of a location of the unstructured data object within the cloud storage or an account associated with the unstructured data object”.

Another close prior art, Boles et al (US 2018/0225321 A1), discloses similar features of appended logging utilizing tree data structure (par. 0036). However, Boles et al do not explicitly teach:
“output an append-only tree-based log file to reflect the particular change and the particular contextual attribute in response to detecting the particular change, wherein the append-only tree-based log file reflects a previous change to the unstructured data object and a corresponding contextual attribute associated with the previous change, and wherein the particular change is stored as an event which identifies at least one of a location of the unstructured data object within the cloud storage or an account associated with the unstructured data object”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“output an append-only tree-based log file to reflect the particular change and the particular contextual attribute in response to detecting the particular change, wherein the append-only tree-based log file reflects a previous change to the unstructured data object and a corresponding contextual attribute associated with the previous change, and wherein the particular change is stored as an event which identifies at least one of a location of the unstructured data object within the cloud storage or an account associated with the unstructured data object”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claim 9 is allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165